 

Exhibit 10.1

 

HUAYUE ELECTRONICS INC.

 

SHAREHOLDERS AGREEMENT

 

Dated as of

 

June 12, 2015

 

 

 

 

THIS SHAREHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
June 12, 2015 (the “Effective Date”), by and among Huayue Electronics Inc. (the
“Company”) and the shareholders of the Company signatory hereto (the
“Shareholders”).

 

WHEREAS, the Company intends to enter into a transaction (the “Disposition
Transaction”) with Shudong Pan, the Chairman of the Board and a principal
stockholder of the Company, pursuant to which Mr. Pan will purchase from the
Company 100% of the capital stock of China Metal Holding Inc., a Delaware
corporation (“CMHI”) and the owner of 100% of the capital stock of Changzhou
Huayue Electronics Inc., a company organized under the laws of The People’s
Republic of China (“Changzhou Huayue”), in consideration of the sale and
transfer by Mr. Pan to the Company of 10,000,000 shares of Common Stock, par
value $0001 per share (the “Common Stock”), of the Company; and

 

WHEREAS, the Company intends to enter into a Supplier/Distributor Agreement with
Changzhou Huayue giving Changzhou Huayue the right to sell in China SavWatt
branded products for a royalty of 5% and further granting Changzhou Huayue the
right of first refusal to produce SavWatt LED bulbs provided that Changzhou
Huayue’ s quality, terms of payment and delivery are the same if not better than
other suppliers; and





 

WHEREAS, the Company intends to enter into a transaction (the “SavWatt
Transaction”) with SavWatt USA, Inc. (“SavWatt USA”) whereby the Company will
acquire from SavWatt USA the “SavWatt” name and brand and all trademarks and
related intellectual property owned by SavWat USA in consideration of the
issuance by the Company to SavWatt USA of 1,000,000 shares of Common Stock; and

 

WHEREAS, it is a condition to the consummation of the Disposition Transaction
and the SavWatt Transaction that the Shareholders and the Company to enter into
this Agreement to provide for certain restrictions with regard to Transfers (as
defined herein) and for other obligations and rights of the Shareholders and the
Company as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

 

GENERAL TRANSFER PROVISIONS

 

1.1         General Restrictions. No shares of Common Stock, or options or
warrants to acquire Common Stock, now owned or hereafter acquired by any of the
Shareholders may be sold, assigned, transferred, given away or in any way
disposed of (any of the foregoing being hereinafter referred to as a “Transfer”)
at any time prior to June 1, 2016 (the “Transfer Term”), unless:

 

(i)          the individual, firm, corporation, partnership, trust or other
entity (“Person”) in whose favor such Transfer is made (other than the Company)
(a) is a Permitted Transferee (as defined below) and (b) delivers to the Company
a written acknowledgment that the shares of Common Stock or options or warrants
to acquire Common Stock to be Transferred are subject to this Agreement, and
that such Person and such Person’s successors-in-interest are bound hereby and
thereby. For purposes of this Agreement, “Permitted Transferee” shall mean (a)
the guardian, conservator, heir or estate of any Shareholder, (b) any
corporation, partnership or limited liability company in which all of the
outstanding securities and other interests are owned by a Shareholder or
Shareholders, (c) any individual or corporation that owns, directly or
indirectly, all of the outstanding securities and other interests of a
Shareholder or the guardian, conservator or estate of any such individual as of
the date hereof, (d) any member of the immediate family of a Shareholder, (e)
any trust, all of the beneficiaries of which are a Shareholder or members of the
immediate family of a Shareholder, or (f) any affiliate controlled by, or under
common control with, a Shareholder; provided, however, that a Permitted
Transferee shall not be a competitor of the Company (as determined in good faith
by the Board of Directors of the Company, in its sole discretion); and

 

 

 

 

(ii)         such Transfer shall be made (a) pursuant to an effective
registration under the Securities Act of 1933, as amended (as hereafter amended
from time to time (the “Securities Act”), or an exemption from the registration
requirements thereof and (b) in accordance with applicable state law and the
terms of this Agreement; and

 

(iii)        prior to any such Transfer, the Shareholder proposing to make such
Transfer shall give the Company (a) written notice describing the manner and
circumstances of the proposed Transfer and (b) if reasonably requested by the
Company, a written opinion in form and substance reasonably satisfactory to the
Company’s legal counsel to the effect that the proposed Transfer may be effected
without registration under the Securities Act or any applicable state law.

 

Any attempted Transfer other than in accordance with this Agreement shall be
void, and the Company shall refuse to recognize any such Transfer and shall not
reflect on its records any change in record ownership of the shares of Common
Stock or options or warrants to acquire Common Stock pursuant to any such
Transfer. The Company shall also instruct any transfer agent to put a hold on
the Common Stock held by the Shareholders, as reasonably necessary, during the
Transfer Term.

 

1.2         Mechanics of Transfer. Any Shareholder that Transfers shares of
Common Stock or options or warrants to acquire Common Stock shall (i) take all
such actions and execute and deliver all such documents as may be necessary or
reasonably requested by the Company in order to consummate the Transfer of such
shares of Common Stock or options or warrants to acquire Common Stock and (ii)
pay to the Company such amounts as may be required for any applicable stock
transfer taxes.

 

1.3         Pledge and Hypothecation Prohibited. No Shareholder shall in any
manner pledge, hypothecate or encumber, or grant options with respect to his,
her or its shares of Common Stock or options or warrants to acquire Common Stock
during the Transfer Term.

 

1.4         Regulatory Requirements. Notwithstanding any provision of this
ARTICLE I or this Agreement in its entirety, the Company shall not take any
action, and shall be under no obligation to take any action, if such action
would cause a reasonable probability that the Company could be deemed to have
violated any law or regulation to which it is subject (including, without
limitation, the maintenance of a sufficient capital surplus). In no event shall
a Shareholder effectuate a Transfer to a Permitted Transferee if such acceptance
would be contrary to any applicable law or regulation to which the Company is
subject.

 

2

 

 

ARTICLE II

 

CORPORATE GOVERNANCE

 

2.1         Board of Directors. During the two-year period commencing on the
date hereof (“Board Term”), the Shareholders, by majority vote, may elect and
appoint two (2) directors to the Board of Directors (the “Shareholder
Directors”) of the Company (the “Board”), who shall serve on the Board until
their successors are duly elected. The Shareholders hereby initially appoint Dr.
Yunzhong Wu and Yile Lisa Pan as the Shareholder Directors. During the Board
Term, each Shareholder shall vote its shares of Common Stock, and each
Shareholder and the Company shall take all other actions necessary, to elect the
Shareholder Directors to serve as directors of the Company and to give effect to
the provisions of this Agreement and to ensure that the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”) does not, at any time
hereafter, conflict in any respect with the provisions of this Agreement and no
Shareholder shall vote his or her shares in favor of any amendment of the
Certificate of Incorporation or of any merger which would conflict with, or
purport to amend or supersede, any of the provisions of this Section 2.1. The
Shareholders agree that, during the Board Term, the Shareholder Directors may
not be removed from the Board without the written consent of the majority of the
Shareholders. The Shareholders also agree that the Shareholders, by majority
consent, shall have the right, exercisable at any time during the Board Term
with or without cause, to remove a Shareholder Director from the Board and to
nominate a replacement director as provided herein, whereupon the Shareholders
and the Company will convene a special meeting or act by written consent so as
to elect such replacement to serve as a director of the Company. The
Shareholders shall take all actions that are necessary or desirable to ensure
the election or appointment of the nominees to the Board specified in this
Section 2.1.

 

2.2         Restrictions on Other Agreements. Except as provided for in this
Agreement, no Shareholder shall grant any proxy, or enter into or agree to be
bound by any voting trust, with respect to shares of Common Stock or convertible
securities or underlying shares of capital stock or enter into any shareholders’
agreement or arrangement of any kind with any person with respect to shares of
Common Stock or convertible securities or underlying shares of capital stock, in
any such case on terms inconsistent with the provisions of this Agreement,
including, without limitation, agreements or arrangements with respect to the
acquisition, disposition or voting of shares, of Common Stock, or convertible
securities or underlying shares of capital stock in a manner inconsistent with
this Agreement.

 

2.3         Board Consent for Certain Actions. The Company and the Shareholders
agree that the Company shall not cause a reverse or forward split of the Common
Stock, or enter into any kind of other similar arrangement with respect to the
Common Stock, without the unanimous consent of the full Board. In addition, the
Company and the Shareholders agree that majority consent of the full Board is
required for (i) all issuances of Common Stock or any other equity of the
Company, and (ii) the Company to enter into a management agreement, consulting
agreement, employment agreement or other agreement for the provision of services
with a senior executive or any senior management of the Company.

 

3

 

 

ARTICLE III

 

CERTIFICATES

 

3.1         Restrictive Endorsements. Each certificate evidencing any shares of
capital stock of the Company owned by any Shareholder or issued on or after the
date hereof to any Shareholder shall bear a legend in substantially the
following form:

 

“The securities evidenced by this certificate are subject to a Shareholders
Agreement, dated as OF JUNE 12, 2015. Such Shareholders Agreement provides,
among other things, for certain restrictions on voting, sale, transfer, pledge,
hypothecation or other disposition of the securities evidenced by this
certificate.”

 

In addition, unless counsel to the Company shall have advised the Company that
such legend is no longer needed, each certificate evidencing any shares of
Common Stock shall bear a legend in substantially the following form:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS OR
ANY OTHER APPLICABLE SECURITIES LAW. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS HUAYUE ELECTRONICS INC. HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

3.2         Stock and Stock Option Agreements. Each agreement granting to any
employee of the Company or its subsidiaries any shares of Common Stock or an
option to purchase any shares of Common Stock from and after the date of this
Agreement shall include a provision requiring the grantee, as a condition to the
acquisition of any Common Stock pursuant to such agreement, to consent to the
terms of this Agreement and execute a counterpart hereof.

 

4

 

 

3.3         Replacement Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate evidencing shares of Common Stock and of a bond or other indemnity
reasonably satisfactory to the Company and upon reimbursement to the Company of
all reasonable expenses incident thereto, and upon surrender of such
certificate, if mutilated, the Company will make and deliver a new certificate
of like tenor in lieu of such lost, stolen, destroyed or mutilated certificate.

 

ARTICLE IV

 

SHAREHOLDER CONSENT

 

Each of the Sharholders, in his or her capacity as a stockholder of the Company,
hereby acknowledges, consents to and approves the following resolutions as the
resolutions of the stockholders of the Company:

 

RESOLVED, that the consummation by the Company of the each of the Disposition
Transaction and the SavWatt Transaction shall be, and hereby is approved, on the
general terms set forth herein and on such other terms and conditions as the
Board shall approve; and it is further

 

RESOLVED, that the Company shall be, and hereby is, authorized to amend the
Certificate of Incorporation to (i) increase the authorized number of shares of
Common Stock from 60,000,000 shares to 150,000,000 shares, (ii) increase the
number of authorized shares of preferred stock, par value $0001 per share, from
1,000,000 shares to 10,000,000 shares, and (iii) change the name of the Company
from Huayue Electronics Inc. to such name as the Board shall authorize and
approve.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1         Equitable Relief. The parties hereto agree and declare that legal
remedies may be inadequate to enforce the provisions of this Agreement and that
equitable relief, including specific performance and injunctive relief, may be
used to enforce such provisions.

 

5

 

 

5.2         Notices. Any and all notices, designations, consents, offers,
acceptances, or any other communication provided for herein shall be given in
writing by hand, facsimile transmission or by registered or certified mail,
addressed to the address specified for such party on the signature pages hereof,
or to such other address as may be designated in writing by any such party.
Except as otherwise provided in this Agreement, each such notice shall be deemed
given when delivered in person or by facsimile transmission or on a date which
is three days after it is mailed at any post office or branch post office
regularly maintained by the United States Postal Service (registered or
certified, with postage prepaid and properly addressed) or State Post Bureau of
the Peoples Republic of China.

 

5.3         Entire Agreement; Amendment and Waiver. This Agreement constitutes
the full and entire understanding and agreement among the parties, and
supersedes all prior understandings or agreements, with regard to the subject
hereof. No change in or modification of this Agreement or waiver of any of the
terms or provisions hereof shall be valid unless the same shall be in writing
and signed by the Company and Shareholders of more than fifty percent of the
shares of Common Stock owned of record by the Shareholders at the time of such
amendment. Any amendment, modification or waiver effected in accordance with
this Section 5.3 shall be binding upon all Persons that are parties to or bound
by this Agreement whether or not they join in or consent to such amendment,
modification or waiver.

 

5.4         Waiver. No failure or delay on the part of the parties or any of
them in exercising any right, power or privilege hereunder, nor any course of
dealing between the parties or any of them shall operate as a waiver of any such
right, power or privilege nor shall any single or partial exercise of any such
right, power or privilege preclude the simultaneous or later exercise of any
other right, power or privilege. The rights and remedies herein expressly
provided are cumulative and are not exclusive of any rights or remedies which
the parties or any of them would otherwise have. No notice to or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the other parties or any of them to take any other or further action in any
circumstances without notice or demand.

 

5.5         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

5.6         Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware without
regard to principles of conflicts of laws.

 

5.7         Filing. A copy of this Agreement and of all amendments hereto shall
be filed at the principal office of the Company.

 

5.8         Termination. This Agreement shall automatically expire on the date
that is the second anniversary of the date hereof.

 

6

 

 

5.9         Benefit and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective executors,
administrators, personal representatives, heirs, successors and permitted
assigns.

 

5.10       Severability. In the event that any portion of this Agreement shall
be held to be invalid or unenforceable to any extent, such portion shall be
enforced to the fullest lawful extent and the remaining parts hereof shall
nevertheless continue to be valid and enforceable as though the invalid portions
were not a part hereof. If any time period set forth herein is held by a court
of competent jurisdiction to be unenforceable, a different time period that is
determined by the court to be more reasonable shall replace the unenforceable
time period.

 

[Signature pages follow]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the day and year first above written.

 



  HUAYUE ELECTRONICS INC.         By: /s/ Isaac Sutton     Name: Isaac Sutton  
  Title: Chief Executive Officer



 

  Address: 475 Park Avenue, 30th Floor     New York, New York  10016

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the day and year first above written.

 

  SHAREHOLDER:       /s/ Shudong Pan   Name:  Shudong Pan       Number of
Shares:      10,809,000

 

  Address: 3 Huanzheng Road     Changzhou, China 213144

 

  SUTTON GLOBAL ASSOCIATES INC.         By: /s/ Isaac Sutton     Name: Isaac
Sutton     Title: Chief Executive Officer

 

  Number of Shares:       3,000,000         Address: 475 Park Avenue, 30th Floor
    New York, New York  10016

 

  /s/ Xinmei Li   Name:  Xinmei Li       Number of Shares:     2,270,370

 

  Address: 3 Huanzheng Road     Changzhou, China 213144

 

  /s/ Kuanlian Peng   Name:  Kuanlian Peng       Number of Shares:     520,000

 

  Address: Runzeyuan Kaifaqu     Dalian, China

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 



 

 

 

  /s/ Hao Wang   Name:  Hao Wang       Number of Shares:     450,000

 

  Address:     Laoranfang Paotai     Dalian, China

 



  /s/ Jianxia Li   Name: Jianxia Li       Number of Shares:    259,816



 



  Address: 51 Huiling Road     Changzhou, China      



 



  /s/ Shurong Li   Name: Shurong Li       Number of Shares:    305,000



 



  Address: 51 Huiling Road     Changzhou, China      



  

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

 

 

